Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 26 February 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        

                            
                            Dear Marquis
                            Head Quarters New Windsor 26h Feby 1781.
                        
                        I have received yours of the 25th from Morris Town. I do not think it very probable that three hundred
                            Dragoons will trust themselves in the heart of Connecticut with a superior regular Corps and the force of the Country to
                            oppose them, but I have nevertheless given the intelligence to Duke Lauzun.
                        Upon your arrival in Philada if not before, you will hear that a Body of Men, supposed to be a reinforcement
                            under General prevost from Europe, had landed at Cape Fear, in consequence of which the whole pennsylvania line are
                            ordered to the southward—I have therefore directed Genl St Clair, instead of confining himself to a single Battalion, to
                            send as many as he can down the Chesapeak with your detachment, if circumstances should admit of your embarkation. 
                        If the troops landed at Cape Fear are from Europe, I do not imagine their Convoy is more than a Frigate or
                            two—Will it not be well, when matters are ripe for discovering your object, to endeavour to get the Ariel—The Trumbull—and
                            any other public Vessels of War which may be in the Delaware to go round to the Chesapeak? For a combination of Vessels,
                            though of unequal rate, might perplex and distress the small squadron of our Ally. This you can urge to the Gentlemen of
                            the marine department.
                        If nothing unforeseen occurs, I will set out for Rhode Island when Genl du portail arrives here. I think I
                            may expect him about the 1st of next Month. I am &c.
                        
                            P.S. Yours of the 24th has just now reached me the Express says his Horse tired.
                        

                    